                   IN THE UNITED STATES DISTRICT COURT FOR
                        THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

KEWIN GREENHILL,
as parent and next friend of P.O., et al,
                 Plaintiffs,

       V.                                                   Civil Action No. l:19-cv-868

LOUDOUN COUNTY SCHOOL BOARD,
            Defendant.


                                MEMORANDUM OPINION


       Plaintiffs Kewin and Elizabeth Greenhill brought this action as parents and next

friends of P.G., their minor (nine-year old) son,'under the Individuals with Disabilities

Education Act, 20 U.S.C. § 1400, et seq,,(the "IDEA")seeking to overturn an April 2019

decision by a Hearing Officer in favor of Defendant Loudoun County School Board (the

"School Board"). The Hearing Officer, after a two-day hearing, found that the School

Board had, for the period at issue, provided P.G. with a free appropriate public education

("FAPE").

       This matter involves a review of a state administrative decision under the IDEA.^

Plaintiffs seek to overturn the Hearing Officer's decision on the basis that the School Board


^ Although plaintiffs were originally proceeding pro se in this matter, counsel entered an
appearance on behalf of plaintiffs on February 3, 2020. Counsel did not enter an appearance on
behalf of P.G.

^ The School Board filed its motion as a motion to dismiss. Here, however,the administrative
record and transcripts of the administrative due process hearing have been submitted and the
parties pleadings both relied on those documents. Accordingly, the Court construes the School
Board's motion as a motion forjudgment on the administrative record.
                                                1
